                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION

LESLIE LEE,                                    CV-18-39-GF-BMM

Plaintiffs,
                                                    ORDER
vs.

HEALTHCARE SERVICE
CORPORATION, a MUTUAL
LEGAL RESERVE CORPORATION,
d/b/a BLUE CROSS BLUE SHIELD
OF MONTANA,

Defendants.



       IT IS HEREBY ORDERED that a status report is due to the Court on or

before August 22, 2019.

       DATED this 7th day of August, 2019.
